TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00333-CV



In re Spring Season of Austin, Inc.; Larry May; Beatrice Burrell; Sharon Moore; 
Ruby Lattimer; A. Florence; and S. Welch





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


PER CURIAM 
	Relators Spring Season of Austin, Inc., Larry May, Beatrice Burrell, Sharon
Moore, Ruby Lattimer, A. Florence, and S. Welch file their petition for writ of mandamus.  See
Tex. R. App. P. 52.8.  We deny the petition for writ of mandamus.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Filed:   June 3, 2002
Do Not Publish